Citation Nr: 0514072	
Decision Date: 05/23/05    Archive Date: 06/01/05

DOCKET NO.  99-13 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, E. F., C.C-B., and D. S.


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The veteran served on active duty from October 1979 to 
October 1981.   

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in April 1998 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Fort Harrison, Montana.

This case was the subject of a December 2002 hearing before 
the undersigned  Veterans Law Judge, and of a Board remand 
dated in August 2003.
 
This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

In a February 2004 VA examination report, a VA clinician 
characterized the veteran as not credible in his contentions 
that his schizophrenia began during service.  This is 
problematic for several reasons.  First, Ronald A. Martino, 
MD, an in-service medical officer and treating physician, who 
admitted the veteran and was the veteran's primary treating 
physician and prescribing physician (to include prescribing 
thorazine) for an in-service psychiatric hospitalization from 
July 6, 1981, to August 17, 1981, completed and signed a 
Physical Profile Board Proceeding form dated August 24, 1981 
(one week and one day prior to the veteran's discharge from 
service) with the sole indicated diagnosis being 
schizophrenia.  Based on Dr. Martino's August 24, 1981, 
diagnosis of schizophrenia, it appears quite likely that the 
veteran was told at some point toward the end of his period 
of service that he had schizophrenia.  Moreover, the Board's 
examination request in its August 2003 remand of this matter 
requested that the examiner comment upon this very in-service 
diagnosis of schizophrenia; instead, the examiner appears to 
have, at best, overlooked it.  Additionally, the matter of 
whether the veteran had schizophrenia during service is not a 
ground upon which to test the veteran's credibility, but 
rather a matter for the application of medical expertise as 
to whether such a diagnosis was warranted at that time, based 
on an adequate review of the substantial medical evidence of 
record.  This is particularly important in a case such as 
this one, where the VA examiner and other medical 
professionals find a current diagnosis of schizophrenia to be 
warranted.  

Also, the February 2004 VA examiner attributed to a private 
physician, Stephen Nagy, MD, the view that the veteran's 
symptoms of schizophrenia were service connected, and opined 
that this physician did not support his opinion.  In fact, 
what Dr. Nagy stated was that based on his review of the 
existing available record, to include the veteran's pre-
service psychiatric treatment records, it appeared that the 
veteran exhibited his first psychotic break during service in 
Alaska.  Dr. Nagy did not mention schizophrenia, or whether 
schizophrenia was service connected, in his letter.  

Because the February 2004 medical opinion obtained in this 
case is not adequate and did not adequately respond to the 
Board's request for an examination in its August 2003 remand 
of this matter, a new VA psychiatric examination and opinion 
is required for a decision on the merits of this case.  See 
38 U.S.C.A. § 5103A(d); Colvin v. Derwinski, 1 Vet. App. 171, 
174 (1991); Stegall v. West, 11 Vet. App. 268 (1998).

Additionally, the Board notes that in his April 2001 VA 
examination report, the VA examiner made reference to the 
veteran being in receipt of Social Security Administration 
(SSA) benefits beginning in August 1997, and cited this as 
evidence as to the date of onset of the veteran's 
schizophrenia.  VA has a duty to obtain relevant Social 
Security Administration (SSA) records when it has actual 
notice that the veteran was receiving SSA benefits.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 188 (2002); Voerth 
v. West, 13 Vet. App. 117, 121 (1999); Baker v. West, 11 Vet. 
App. 163, 169 (1998); Murincsak v. Derwinski, 2 Vet. App. 
363, 370-72 (1992).  Accordingly, the RO should contact the 
SSA and obtain and associate with the claims file copies of 
the veteran's records regarding SSA benefits, including the 
medical records upon which any decision was based.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c)(2).

In view of the foregoing, this case must be REMANDED for the 
following action:

1.  The RO should contact the Social 
Security Administration (SSA) and obtain 
and associate with the claims file copies 
of the veteran's records regarding SSA 
benefits, including any SSA 
administrative decisions (favorable or 
unfavorable) and the medical records upon 
which the decisions were based. 

2.  Once all available medical records 
have been received, the RO should make 
arrangements with the appropriate VA 
medical facility  for the veteran to be 
afforded an examination by a psychiatrist 
(and not the Ph.D. clinician who performed 
the prior VA examinations in this case) 
for the purpose of determining the nature, 
etiology and approximate onset date of any 
psychiatric disorder that may currently be 
present.  

The RO should send the claims files to the 
examiner for review, and the clinician 
should indicate that the claims files were 
reviewed, to include the pre-service 
records of treatment, the service medical 
records, and post-service records of 
treatment.

In so doing, the examiner should 
acknowledge and discuss the August 24, 
1981, diagnosis of schizophrenia by 
Ronald A. Martino, MD, an in-service 
medical officer and treating physician, 
who admitted the veteran and was the 
veteran's primary treating physician and 
prescribing physician (to include 
prescribing thorazine) for an in-service 
psychiatric hospitalization from July 6, 
1981, to August 17, 1981.

The examiner should also acknowledge and 
discuss the January 2003 written opinion 
of Stephen Nagy, MD, in which Dr. Nagy 
opined that based on his review of the 
record, to include pre-service records of 
treatment, the veteran's first psychotic 
break was during service.

Following a review of all of the relevant 
evidence in the claims file, the mental 
status examination, and any tests that 
are deemed necessary, the psychiatrist is 
requested to opine whether it is at least 
as likely as not (whether there is a 50 
percent or greater probability) that any 
psychiatric disorder that may currently 
be present, to include schizophrenia, 
began during service or is causally 
linked to any incident of or finding 
recorded during service.  

If it is determined that the veteran has 
a psychiatric disorder that existed prior 
to service, the examiner is asked to 
opine whether it was  aggravated (chronic 
worsening of underlying condition versus 
temporary flare-up of symptoms) during 
service. 

3.  Thereafter, the RO should review the 
claims files and ensure that no other 
notification or development action, in 
addition to that directed above, is required.  
If further action is required, the RO should 
undertake it before further adjudication of 
the claim.

4.  The RO should readjudicate the issue 
of entitlement to service connection for 
an acquired psychiatric disorder with 
consideration of all of the evidence 
added to the record since the 
Supplemental Statement of the Case (SSOC) 
issued in January 2005.
 
5.  If the benefit requested on appeal is 
not granted to the appellant's 
satisfaction, the RO should issue an 
SSOC, which should contain notice of all 
relevant action taken on the claim, to 
include a summary of all of the evidence 
added to the record since the January 
2005 SSOC.  A reasonable period of time 
for a response should be afforded.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the veteran 
until he is otherwise notified by the RO.  By this action, 
the Board intimates no opinion, legal or factual, as to any 
ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


